Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1807 Page 1 of 30


 1 Todd D. Carpenter (CA Bar No. 234464)
     tcarpenter@carlsonlynch.com
 2 CARLSON LYNCH, LLP
     1350 Columbia St., Ste. 603
 3 San Diego, CA 92101
     Tel: (619) 762-1900
 4 Fax: (619) 756-6991
 5 Jeffrey D. Kaliel (CA Bar No. 238293)
     jkaliel@kalielpllc.com
 6 Sophia Gold (CA Bar No. 307971)
     sgold@kalielpllc.com
 7 KALIEL PLLC
     1875 Connecticut Ave., NW, 10th Floor
 8 Washington, D.C., 20009
     Tel: (202) 350-4783
 9
     Attorneys for Plaintiffs and the Class
10
11                           UNITED STATES DISTRICT COURT
12                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13 HELEN LOTSOFF and ASHLEIGH                      Case No.:     3:18-cv-2033-AJB-MDD
   HARTMAN, on behalf of themselves and
14 all others similarly situated,                  OPPOSITION TO DEFENDANT
                                                   WELL FARGO BANK, N.A.’S
15                 Plaintiffs,                     MOTION TO DISMISS PLAINTIFFS’
                                                   FIRST AMENDED COMPLAINT
16          v.
                                                   Date:      March 5, 2020
17 WELLS FARGO BANK, N.A., FCTI,                   Time:      2:00 p.m.
     INC. and DOES 1-50, inclusive,                Courtroom: 4A, Suite 4135
18
                   Defendants.                     Honorable Anthony J. Battaglia
19
                                                   Complaint: May 29, 2018
20                                                 Removed: August 30, 2018
21
22
23
24
25
26
27
28


                 OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                  Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1808 Page 2 of 30


 1                                                TABLE OF CONTENTS
 2                                                                                                                                 Page
 3 INTRODUCTION ........................................................................................................... 1
 4 FACTUAL BACKGROUND .......................................................................................... 1
 5 LEGAL STANDARD...................................................................................................... 2
 6 ARGUMENT ................................................................................................................... 2
 7 I.         Wells Fargo Breached its Contract ........................................................................ 2
 8            A.       The Assessment of OD Fees on APPSN Transactions Is a Breach of the
                       Account Agreement .................................................................................... 2
 9
                       1.        Wells Fargo’s Account Agreement Promises to Determine
10                               Overdrafts at Authorization .............................................................. 3
11                     2.        Wells Fargo’s Arguments Are Not Compelling ............................... 8
12            B.       Wells Fargo Breaches its Contract When It Charges Two Fees on the
                       Same Item .................................................................................................. 10
13
                       1.        Wells Fargo Promises to Charge a Single NSF Fee Or OD Fee
14                               on an Insufficient Funds Item ......................................................... 11
15                               a.        ACH Payment Background .................................................. 11
16                               b.        Wells Fargo Breaches its Contract ....................................... 12
17                     2.        Plaintiff’s Interpretation of the Contract is More Reasonable
                                 Than Defendant’s. ........................................................................... 15
18
                                 a.        Banks and Credit Unions Use the Term “Item” in the
19                                         Plain, Commonsense Way Plaintiff Urge............................. 15
20                               b.        Payment Association Rules Support Plaintiff’s
                                           Interpretation of the Account Documents. ........................... 16
21
                       3.        Wells Fargo Breached the Covenant of Good Faith and Fair
22                               Dealing When it Assessed Multiple Fees on the Same Item .......... 17
23            C.       Wells Fargo Breaches Its Contract When It Charges Numerous Balance
                       Inquiries on a Single Balance Inquiry ....................................................... 18
24
                       1.        Express Breach................................................................................ 18
25
                       2.        Wells Fargo Breached the Covenant of Good Faith and Fair
26                               Dealing In Assessing Two Balance Inquiry Fees ........................... 19
27 II.        The Motion to Dismiss The Causes of Action Under § 17200 Should Be
              Denied .................................................................................................................. 20
28


                                                                       i
                     OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                      Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1809 Page 3 of 30


 1                            TABLE OF CONTENTS (cont.)
 2                                                                                        Page
 3        A.    Lotsoff And The Multiple Fee Class State A Claim Under The UCL ..... 20
 4        B.    Hartman And The OON Class State A Claim Under The UCL ............... 21
 5        C.    Hartman And The APPSN Class State A Claim Under The UCL ........... 22
 6 III.   Hartman And The FCTI ATM Class State A Claim For Conversion ................. 23
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                ii
               OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1810 Page 4 of 30


 1                                          TABLE OF AUTHORITIES
 2                                                                                                                    Page(s)
 3 Cases
 4 ASARCO, LLC v. Union Pac. R. Co.,
        765 F.3d 999 (9th Cir. 2014)...................................................................................... 15
 5
     Best Buy Stores, L.P. v. Manteca Lifestyle Center, LLC,
 6     859 F. Supp. 2d 1138 (E.D. Cal. 2012)...................................................................... 19
 7 Bodnar v. Bank of Am., N.A.,
        No. 14:cv-03224 (E.D. Pa. Oct. 15, 2014) ................................................................... 8
 8
     Boone v. MB Financial,
 9     No. 18-CV-1771, 2019 WL 1584553 (N.D. Ill. Apr. 12, 2019) .................................. 8
10 Clark v. Hills Bank and Trust,
         No. LACV080753 (Johnson County, Iowa) ............................................................... 8
11
     Dillon v. BMO Harris Bank, N.A.,
12     856 F.3d 328 (4th Cir. 2017)...................................................................................... 13
13 Figueroa v. Capital One, N.A.,
        No. 18CV692 JM(BGS), 2019 WL 4962971 (S.D. Cal. Oct. 7, 2019) ................. 3, 21
14
     Garcia v. UMB Bank NA,
15    No. 1916-CV01874 (Jackson Co. Mo. Circuit Court Oct. 18, 2019) .................... 3, 16
16 Gunter v. United Fed. Credit Union,
        No. 3:15-cv-00483-MMD-WGC, 2016 WL 3457009 (D. Nev. June 22, 2016) ......... 9
17
     Haskell v. UMB Bank, N.A.
18    (Jefferson County, Missouri) ....................................................................................... 8
19 Hawthorne v. Umpqua Bank,
        No. C-11-6700 YGR, 2012 WL 1458194 (N.D. Cal. Apr. 26, 2012) ....................... 24
20
     Herron v. Best Buy Co., Inc.,
21    924 F.Supp.2d 1161 (E.D. Cal. 2013)........................................................................ 22
22 In re Checking Account Overdraft Litig.,
        694 F. Supp. 2d 1302 (S.D. Fla. 2010) ................................................................ 25, 26
23
     In re TD Bank, N.A.,
24     150 F. Supp. 3d 593 (D.S.C. 2015) ........................................................................ 9, 26
25 In re Tobacco II Cases,
        46 Cal. 4th 298 (2009) ............................................................................................... 25
26
     Ingram v. Teachers Credit Union,
27     No. 49D01-1908—PL-O35431 (Marion Sup. Ct. Feb. 18, 2020) ......................... 3, 16
28


                                                                   i
                    OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                     Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1811 Page 5 of 30


 1                                    TABLE OF AUTHORITIES (cont.)
 2                                                                                                                Page(s)
 3 Cases (cont.)
 4 Kelly v. Community Bank, N.A.,
        No. 8:19-cv-00919-MAD-CFH (N.D.N.Y. Feb. 18, 2020) ......................................... 7
 5
     Lambert v. Navy Federal Credit Union,
 6     2019 WL 3843064 (E.D. Va. Aug. 14, 2019) ............................................................ 16
 7 Lloyd v. Navy Fed. Credit Union,
        No. 17-CV-1280-BAS-RBB, 2019 WL 2269958 (S.D. Cal. May 28, 2019) .............. 3
 8
     Lloyd v. Navy Federal Credit Union, No. 17-cv-1280-BAS-RBB,
 9     2018 WL 1757609 (S.D. Cal. Apr. 12, 2018) ..................................................... passim
10 Marsu, B.V. v. Walt Disney Co.,
        185 F.3d 932 (9th Cir. 1999)...................................................................................... 19
11
   Morris v. Bank of America, N.A.,
12  No. 18-cv-157-RJC-DSC, 2019 WL 1274928 (W.D.N.C. Jan. 8, 2019),
    report and recommendation adopted in part,
13  2019 WL 1421166 (W.D.N.C. Mar. 29, 2019) ...................................................... 3, 16
14 Murphy v. DirecTV, Inc.,
        724 F.3d 1218 (9th Cir. 2013).................................................................................... 11
15
     Pinkston-Poling v. Advia Credit Union,
16     227 F. Supp. 3d 848 (W.D. Mich. 2016) ..................................................................... 9
17 Ramirez v. Baxter Credit Union,
        No. 16-cv-03765-SI, 2017 WL1064991 (N.D. Cal. Mar. 21, 2017) ........................... 9
18
     Roberts v. Capital One, N.A.,
19     719 F. App’x 33 (2d Cir. 2017) ................................................................................... 8
20 Ronpak, Inc. v. Elecs. for Imaging, Inc., No. 14-CV-04058-JST,
        2015 WL 179560 (N.D. Cal. Jan. 14, 2015) .............................................................. 21
21
     Tannehill v. Simmons Bank,
22     No. 3:19-cv-140-DPM, 2019 WL 7176777 (E.D. Ark. Oct. 21, 2019) ........... 3, 16, 18
23 Tisdale v. Wilson Bank and Trust,
        No. 19-400-BC (Tenn. Bus. Ct., Oct. 17, 2019) .................................................... 3, 16
24
     Welco Electronics, Inc. v. Mora,
25    223 Cal. App. 4th 202 (2014) .................................................................................... 25
26 Wells Fargo Bank, N.A. v. Jackson Jenkins Renstrom LLP,
        2015 WL 1138419 (Ct. App. Cal. Mar. 12, 2015) ..................................................... 25
27
     White v. Wachovia Bank, N.A.,
28    563 F.Supp.2d 1358 (N.D. Ga. 2008) ........................................................................ 26

                                                                ii
                    OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                     Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1812 Page 6 of 30


 1                                      TABLE OF AUTHORITIES (cont.)
 2                                                                                                                     Page(s)
 3 Cases (cont.)
 4 Williams v. Gerber Prods. Co.,
         552 F.3d 934 (9th Cir. 2008)...................................................................................... 23
 5
     Wodja v. Wash. State Emps. Credit Union,
 6    No. C15-5693 BHS, 2016 WL 3218832, (W.D. Wa. June 9, 2016) ........................... 9
 7 Statutes
 8 12 C.F.R. § 1005.17(b) .................................................................................................. 10
 9 15 U.S.C. § 1693e .......................................................................................................... 13
10 Cal. Bus. & Prof. Code § 17200 et seq., .......................................................................... 4
11 Cal. Civ. Code § 1719 .................................................................................................... 23
12 Cal. Civ. Code §1770 et seq ............................................................................................ 4
13 Cal. Penal Code § 476.................................................................................................... 23
14 Cal.U.Com.Code, § 4104 ............................................................................................... 18
15 Regulations
16 74 Fed. Reg. 59033-01, 59046 (Nov. 17, 2009) .............................................................. 6
17
18
19
20
21
22
23
24
25
26
27
28


                                                                   iii
                     OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                      Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1813 Page 7 of 30


 1                                    INTRODUCTION
 2        Defendant Wells Fargo seeks dismissal of Plaintiffs’ claims regarding three fee
 3 maximization practices used by Wells Fargo. But Judge Bashant has already denied a
 4 motion to dismiss in a case challenging the identical overdraft fee practice. Lloyd v.
 5 Navy Federal Credit Union, No. 17-cv-1280-BAS-RBB, 2018 WL 1757609, at *4 (S.D.
 6 Cal. Apr. 12, 2018); see also Lloyd v. Navy Fed. Credit Union, No. 17-CV-1280-BAS-
 7 RBB, 2019 WL 2269958, at *1 (S.D. Cal. May 28, 2019), reconsideration denied in
 8 part, No. 17-CV-1280-BAS-RBB, 2019 WL 2602516 (S.D. Cal. June 25, 2019)
 9 (granting final approval to $24.5 million class settlement). Judge Miller has already
10 denied a defense motion for summary judgment in a similar case challenging fees on
11 “balance inquiries” at out-of-network ATMs. Figueroa v. Capital One, N.A.,
12 No. 18CV692 JM(BGS), 2019 WL 4962971, at *1 (S.D. Cal. Oct. 7, 2019). And—while
13 outside this District—two federal courts and at least three state courts have denied
14 motions to dismiss on identical “retry” NSF Fee claims. Morris v. Bank of America,
15 N.A., No. 18-cv-157-RJC-DSC, 2019 WL 1274928 (W.D.N.C. Jan. 8, 2019), report and
16 recommendation adopted in part, 2019 WL 1421166 (W.D.N.C. Mar. 29, 2019);
17 Tannehill v. Simmons Bank, No. 3:19-cv-140-DPM, 2019 WL 7176777 (E.D. Ark.
18 Oct. 21, 2019); Garcia v. UMB Bank NA, No. 1916-CV01874 (Jackson Co. Mo. Circuit
19 Court Oct. 18, 2019), order and transcript attached hereto as Exhibit 1; Tisdale v. Wilson
20 Bank and Trust, No. 19-400-BC (Tenn. Bus. Ct., Oct. 17, 2019), order and transcript
21 attached hereto as Exhibit 2; Ingram v. Teachers Credit Union, No. 49D01-1908—PL-
22 O35431 (Marion Sup. Ct. Feb. 18, 2020), order attached hereto as Exhibit 3. That
23 precedential and persuasive case law provides ample support for denial of Defendant’s
24 Motion here.
25                              FACTUAL BACKGROUND
26        Plaintiffs’ claims arise from three, independent practices by Wells Fargo, each
27 designed to maximize Wells Fargo’s fees to the detriment of accountholders. First,
28 Plaintiff Hartman challenges Wells Fargo’s practice of assessing overdraft fees (“OD


                                                1
               OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1814 Page 8 of 30


 1 Fees”) on debit card transactions that authorize into a positive available balance but
 2 settle, days later, into a negative balance (“APPSN transactions”). Notably, Wells Fargo
 3 stopped charging OD Fees on these APPSN transactions after Plaintiffs filed their
 4 Complaint. Second, Plaintiff Lotsoff challenges Wells Fargo’s practice of assessing
 5 more than one fee on the same item when it is re-submitted for payment multiple times.
 6 Because Wells Fargo’s contract only permits it to assess one fee “per item,” and because
 7 an “item” remains the same “item” even if processed multiple times, Wells Fargo
 8 breaches its contract when it charges more than one fee on the same “item.” Finally,
 9 Plaintiff Hartman alleges Wells Fargo breaches its contract when it charges two or three
10 out of network ATM Fees (“OON Fees”) when a single balance inquiry is undertaken at
11 out-of-network ATMs. While Plaintiff Hartman acknowledges Wells Fargo is permitted
12 to assess balance inquiry fees when balance inquiries are made, it may not assess such
13 fees on balance inquiries that were never requested by the accountholder. Plaintiffs bring
14 claims for breach of contract, including breach of the covenant of good faith and fair
15 dealing, violation of the Unfair Competition Law Cal. Bus. & Prof. Code § 17200 et
16 seq., and conversion.1
17                                  LEGAL STANDARD
18        In ruling on a Rule 12(b)(6) motion, the court must accept as true the well-plead
19 allegations and construe “those allegations in the light most favorable to the plaintiff.”
20 Lloyd, supra, 2018 WL 1757609, at *4.
21                                       ARGUMENT
22 I.     Wells Fargo Breached its Contract
23        A.     The Assessment of OD Fees on APPSN Transactions Is a Breach of the
                 Account Agreement
24
25        Because settlement, for debit card purchases, does not always coincide with
26 authorization, sometimes posting occurs days after a transaction has been made by a
27
28   1
      Plaintiff Lotsoff has elected not to pursue her claim under the Consumers Legal
     Remedies Act, Cal. Civ. Code §1770 et seq.

                                                2
               OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1815 Page 9 of 30


 1 consumer. Assessing overdrafts when the bank posts the transaction means that a
 2 consumer can wind up owing hundreds of dollars in OD Fees for purchases that did not
 3 exceed the account balance at the time they were made. That is exactly what Wells Fargo
 4 did—up until shortly after Plaintiffs filed their Complaint, when it changed its practice
 5 and stopped charging OD Fees on APPSN transactions. See July 2019 Deposit Account
 6 Agreement, attached hereto as Ex. 4, at 26 (“We will track transactions that reduced your
 7 available balance while pending and caused overdraft fees on other transactions. If these
 8 transactions are presented for payment within 10 business days after they first appeared
 9 as pending, we will waive any overdraft fees on those transactions.”) (emphasis added).
10        Holding banks to their representations and promises is particularly important in
11 the overdraft context. As federal regulators have specifically cautioned, most consumers
12 have little reason to expect that a debit card purchase made when an account contains
13 sufficient funds could result in an OD Fee simply because a later, unrelated transaction
14 pushes the account into the red before the bank has settled the earlier charge. Because
15 this practice results in the “stacking” of OD Fees that can cause substantial harm to
16 consumers—especially those at the low-income end of the banking population—a bank
17 like Wells Fargo that intends to employ this practice cannot misrepresent its true
18 practices in the account contract. That is why the CFPB has said the exact APPSN fee
19 practice used by Wells Fargo is unfair if not appropriately and expressly disclosed.
20 Consumer Financial Protection Bureau, Winter 2015 “Supervisory Highlights.”
21               1.    Wells Fargo’s Account Agreement Promises to Determine
                       Overdrafts at Authorization
22
23        In Lloyd, 2018 WL 1757609 at *7, Judge Bashant denied a motion to dismiss in a
24 case challenging the exact APPSN practice, holding that it was reasonable to understand
25 the credit union’s disclosures as promising that “a transaction that was not authorized as
26 an overdraft, such as those the Plaintiffs allege, would not incur an overdraft fee.” The
27 Wells Fargo disclosures here make even more explicit promises that transactions
28 authorized into a positive balance cannot incur an OD Fee.


                                                3
               OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1816 Page 10 of 30


  1        First, Wells Fargo promises to immediately place debit holds on positive funds at
  2 the moment of authorization, promises it uses available balance to determine overdrafts,
  3 promises it immediately deducts debit card transactions from available balance,
  4 promises those held funds are not available for use for other, later transactions, and
  5 promises holds stay in place until payment. If Wells Fargo places a debit hold on funds
  6 at the moment of authorization, there cannot reasonably be an overdraft on that
  7 transaction because there are always sufficient available funds to cover it and it never
  8 results in a negative available balance:
  9        For all card purchase transactions, we may place a temporary hold on
           some or all of the funds in the account linked to your card when we
 10        obtain an authorization request. We refer to this temporary hold as an
           “authorization hold.” The funds subject to the hold will be subtracted
 11        from your available balance. We can place an authorization hold on your
           account for up to 3 business days (or for up to 30 business days for certain
 12        types of debit or ATM card transactions, including car rental, cash, and
           international transactions) from the time of the authorization or until the
 13        transaction is paid from your account.
 14 FAC, Ex. B at 40 (emphasis added).
 15        Second, Wells promises overdrafts are determined when Wells Fargo decides to
 16 “approve” a debit card transaction, which is at the moment of authorization:
 17        The [overdraft] service allows Wells Fargo to approve (at our discretion)
           your ATM and everyday (one-time) debit card transaction if you do not
 18        have enough money to cover your transaction in your checking account or
           in accounts linked for Overdraft Protection. If you add this service, we
 19        may approve these transactions into overdraft and allow you to
           continue with your ATM withdrawal or everyday debit card
 20        transaction.
 21 Id. at 20 (emphasis added). For debit card transactions, Wells Fargo chooses to “allow
 22 you to continue with your transaction” only at the time of authorization. When the time
 23 comes to actually settle the transaction, it is too late—the financial institution has no
 24 discretion and must pay the charge. This “must pay” rule applies industry wide and
 25 requires that, once a bank authorizes a debit card transaction, it “must pay” it when the
 26 merchant later makes a demand, regardless of other account activity. See Electronic
 27 Fund Transfers, 74 Fed. Reg. 59033-01, 59046 (Nov. 17, 2009).
 28        Third, using the phrase “to cover,” Wells states:

                                                 4
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1817 Page 11 of 30


  1         The [overdraft] service allows Wells Fargo to approve (at our discretion)
            your ATM and everyday (one-time) debit card transaction if you do not
  2         have enough money to cover your transaction in your checking account
            or in accounts linked for Overdraft Protection.
  3
  4 FAC, Ex. B at 20 (emphasis added).
  5         These disclosures all mean one thing: debit card transactions approved into a
  6 positive available balance cannot incur overdraft fees because they are already
  7 “covered.” Judge Bashant evaluated disclosures substantially equivalent to the second
  8 two disclosures quoted above, and rejected the same arguments Wells Fargo makes here:
  9         Plaintiffs point to the provision appearing in both the Opt-In Form and
            Important Disclosures which states that “[w]e pay overdrafts at our
 10         discretion, which means we do not guarantee that we will always authorize
            and pay any type of transaction. If we do not authorize and pay an
 11         overdraft, your transaction will be declined and/or your check/ACH will
            be returned.” A reasonable reading of this provision is that it links
 12         authorization of a transaction with payment of the transaction, and
            particularly with respect to Navy Federal’s authorization and
 13         payment of a transaction that results in an overdraft. If this is the case,
            then whether a transaction is an overdraft that Navy Federal pays is
 14         determined at authorization.
 15 Lloyd, 2018 WL 1757609, at *7 (emphasis added). The phrase “authorize and pay” is
 16 substantially the same as Wells Fargo’s phrase “approve.” See also Kelly v. Community
 17 Bank, N.A., No. 8:19-cv-00919-MAD-CFH at *12 (N.D.N.Y. Feb. 18, 2020), attached
 18 hereto as Exhibit 5 (finding contract that promised that overdraft fees were determined
 19 when the bank “authorized and paid” debit card transactions ambiguous because “it is
 20 equally reasonable to understand that an overdraft fee is assessed at the time Defendant
 21 elects to make the payment, as Plaintiff asserts, or that an overdraft fee is assessed at the
 22 time of settlement of the transaction, as Defendant asserts.”).
 23         In Lloyd, Judge Bashant also relied on the fact that Navy Federal did not define
 24 the key term “to cover” an overdraft, and that lack of a definition was crucial:
 25         Based on a review of the Account Agreements, the Court finds that the
            term “to cover” is ambiguous . . . [T]he provision in which “to cover”
 26         appears contains [an] ambiguity. The provision uses the term “transaction”
            with no qualification. [It] can thus be fairly read to include either a
 27         consumer’s transaction with a merchant (i.e., authorization of the
            transaction) or Navy Federal’s transaction with a merchant (i.e.,
 28         settlement with the merchant). The former reading would lend support

                                                   5
                 OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                  Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1818 Page 12 of 30


  1        to Plaintiffs’ breach of contract claim by tethering Navy Federal’s
           overdraft determination to the point when Navy Federal authorizes the
  2        transaction. In the face of contractual ambiguities, Plaintiffs offer a
           reasonable interpretation of the term “to cover,” in the context of
  3        other provisions in the Account Agreements, which would foreclose
           overdraft fees on the debit card transactions at issue here.
  4
  5 Id. (emphasis added). Identical reasoning applies here. Wells Fargo uses the same,
  6 ambiguous term numerous times. Just as in Lloyd, the phrase “to cover your transaction”
  7 reasonably refers to the consumer’s transaction with the merchant (i.e. authorization of
  8 the transaction). In this way, Wells Fargo again tethers the overdraft determination to
  9 authorization. See id.
 10        While there is no need for this Court to look any further than Lloyd to complete
 11 its analysis on Plaintiff’s APPSN claim, it bears noting that Judge Bashant is in good
 12 company. Numerous other courts, including the Second Circuit, have denied motions to
 13 dismiss when analyzing the identical fee practice and similar disclosures for similar
 14 reasons as Judge Bashant did in Lloyd. See, e.g., Roberts v. Capital One, N.A., 719 F.
 15 App’x 33, 35-36 (2d Cir. 2017) (Reversing the district court’s dismissal on a motion to
 16 dismiss and holding that the Bank’s “preferred ‘interpretation of the agreement ... makes
 17 little sense from [the account-holder’s] point of view,’ as a reasonable consumer likely
 18 considers something to have been paid for when they swipe their debit card, not when
 19 their bank’s back-office operations are completed.”); Bodnar v. Bank of Am., N.A.,
 20 No. 14:cv-03224, Doc. 30 (E.D. Pa. Oct. 15, 2014); Clark v. Hills Bank and
 21 Trust, No. LACV080753 (Johnson County, Iowa) (attached hereto as Exhibit 6);
 22 Haskell v. UMB Bank, N.A. (Jefferson County, Missouri). 2 This Court should similarly
 23 deny Wells Fargo’s Motion.
 24
 25
 26   But see Boone v. MB Financial, No. 18-CV-1771, 2019 WL 1584553 (N.D. Ill.
      2
    Apr. 12, 2019), in which the court granted a motion to dismiss similar OD Fee claims,
 27 declining to following the holdings in Capital One, Lloyd, and other cases. First, the
    case is an outlier and unpersuasive. Second, the order relied on the fact that the bank
 28 disclosures there failed to promise that “debit holds” were placed immediately. As
    above, Wells makes precisely that representation.

                                                 6
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1819 Page 13 of 30


  1           At the very least, Wells Fargo’s disclosures are ambiguous. And as the
  2 aforementioned orders demonstrate, ambiguities and misleading descriptions of banks’
  3 overdraft balance-calculation methods contained in account contracts support consumer
  4 claims for recovery of improperly assessed OD Fees, at this at this stage of the litigation. 3
  5 A bank’s account contract that “contain[s] no provision” defining a key term in dispute,
  6 or that requires searching for “contractual hints” scattered throughout the documents is
  7 open to two “reasonable . . . interpretations.” Ramirez v. Baxter Credit Union, No. 16-
  8 cv-03765-SI, 2017 WL1064991, at *5 (N.D. Cal. Mar. 21, 2017). Because Plaintiffs put
  9 forth a plausible interpretation of the contract, dismissal at this early stage is
 10 unwarranted.
 11           If the Court finds Wells Fargo’s contractual terms are replete with gaps, or that it
 12 abused discretion, the law requires the parties to act in good faith to fill the gaps. Wells
 13 Fargo, however, has failed to fill in these gaps, or use its discretion fairly. Instead, Wells
 14 Fargo has abused its contractual discretion by interpreting undefined terms in an
 15 unreasonable manner to extract OD Fees on transactions that no consumer would
 16 reasonably believe could cause OD Fees, and it has abused discretion by using funds it
 17 “held” for specific debit card transactions to be used to pay for other, unrelated
 18 transactions. Thus, Plaintiff Hartman plausibly states a claim that her reasonable
 19 expectations were violated, and that Wells Fargo breached the implied covenant of good
 20 faith and fair dealing as well.
 21
 22
 23
 24   3
          See also In re TD Bank, N.A., 150 F. Supp. 3d 593, 24 (D.S.C. 2015) (denying motion
 25 to dismiss overdraft claims because the contract used “imprecise” terms); Pinkston-
      Poling v. Advia Credit Union, 227 F. Supp. 3d 848, 854 (W.D. Mich. 2016) (declining
 26 to dismiss because the bank’s contract failed to define the key terms); Gunter v. United
      Fed. Credit Union, No. 3:15-cv-00483-MMD-WGC, 2016 WL 3457009, at *3 (D. Nev.
 27 June 22, 2016) (contract was ambiguous when it failed to clearly address “how the credit
      union determines when an overdraft has occurred”); Wodja v. Wash. State Emps. Credit
 28 Union, No. C15-5693 BHS, 2016 WL 3218832, at *3 (W.D. Wa. June 9, 2016) (denying
      motion to dismiss in overdraft case based on contractual ambiguity).

                                                    7
                   OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                    Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1820 Page 14 of 30


  1               2.    Wells Fargo’s Arguments Are Not Compelling
  2        Wells Fargo argues that Plaintiff’s interpretation of the contract is invalid for two
  3 reasons. While Wells Fargo admits that it immediately places debit holds, it first argues
  4 that overdrafts cannot be determined at the time of authorization because, according to
  5 the contract, “[i]n some situations, the amount of the hold may differ from the actual
  6 transaction amount since the merchant may not know the total amount you will spend.”
  7 Ex. B at 40. This is a red herring. As is clear from the FAC, that is not what happened
  8 to Plaintiff. Indeed, that rare occurrence where the authorized amount does not match
  9 settlement amount (less than 5% of debit card transactions) has nothing to do with
 10 Plaintiffs’ case. And nowhere does the provision disclose that Wells Fargo will charge
 11 OD Fees on transactions for which the sufficient available funds are held immediately.
 12        Wells Fargo next relies on another inapplicable provision. To understand why it
 13 is inapplicable, some background is necessary. Regulation E requires accountholders to
 14 affirmatively opt-in to Wells Fargo’s optional overdraft coverage. 12 C.F.R.
 15 § 1005.17(b). If an accountholder does not opt-in a bank may not authorize “one-time”
 16 debit card transactions into overdraft (the regulation distinguishes between one-time
 17 debit card transactions and recurring debit card transactions, like gym memberships),
 18 but it may still authorize overdrafts on all other transaction types. Id. Wells Fargo’s
 19 contract calls this its “standard overdraft coverage.” Wells Fargo also allows
 20 accountholders to remove this standard coverage from an account and thus instruct Wells
 21 Fargo not to authorize any overdrafts whatsoever. Plaintiff Hartman did not remove this
 22 coverage. Yet the provision Wells Fargo now claims authorizes OD Fees on APPSN
 23 transactions exclusively concerns consumers who have made such an instruction. This
 24 is evident from the full context of the provision, which Wells Fargo omits in its Motion:
 25        Important: If you remove our standard overdraft coverage from your
           account, the following will apply if you do not have enough money in your
 26        account or accounts linked for Overdraft Protection to cover a transaction
           . . . We will not authorize certain transactions (such as cashed checks,
 27        recurring debit card transactions, or Bill Pay transactions) into
           overdraft. However, if these transactions are authorized when your
 28        account has enough money but are later presented for payment when your

                                                  8
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1821 Page 15 of 30


  1         account does not have enough money, we will pay the transaction into
            overdraft and charge an overdraft fee.
  2
  3 FAC, Ex. B at 20-21.
  4         For that reason alone, it is irrelevant. It is doubly irrelevant because the provision
  5 only concerns “recurring” debit card transactions, not the one-time debit card transaction
  6 at issue here. Obviously, a contract provision exclusively directed at persons other
  7 than Plaintiff Hartman (those who have removed the standard overdraft coverage)
  8 cannot possibly affect her contract rights—any more than a provision regarding safe
  9 deposit boxes could apply to her if she never had one.
 10         Nor does the provision provide some sort of broad warning to consumers
 11 regarding Wells Fargo’s debit card fee practices in general. To the contrary, the fact that
 12 Wells Fargo makes an APPSN warning for accountholders who have removed standard
 13 overdraft coverage from their accounts, but not for accountholders who have made
 14 different overdraft selections, means, according to well-worn contract principles, that
 15 Wells Fargo intended such a warning not to apply to consumers like Plaintiff Hartman.
 16 Wells Fargo clearly knew how to disclose APPSN for a very limited group of
 17 accountholders. That the Bank failed to do so with respect to the accountholders or debit
 18 card transactions at issue here indicates that the Bank did not intend to do so. When the
 19 Bank says one and only one type of transaction can experience APPSN fees, and does
 20 not say that for the type of transaction at issue in this case, that silence must be
 21 understood to be intentional. See Murphy v. DirecTV, Inc., 724 F.3d 1218, 1234 (9th
 22 Cir. 2013) (Applying the well-known rule of contract interpretation, “expressio unius
 23 est exclusio alterius; i.e., that mention of one matter implies the exclusion of all others
 24 [as an] an aid to resolve the ambiguities of a contract.”). 4
 25
 26  Notably, Wells Fargo’s current account agreement, which announces that Wells Fargo
      4
    has ceased the practice at the heart of this lawsuit (see Ex. 4 at 26) still includes the
 27 disclaimer that it now relies upon in its Motion. See Ex. 4 at 28. The fact that the two
    disclosures coexist in Wells Fargo’s contract today—one which promises to waive all
 28 OD Fees on APPSN transactions, and the second which warns a certain subset of


                                                   9
                 OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                  Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1822 Page 16 of 30


  1         Recognizing the complexity of the APPSN process and the fact that a fee in such
  2 a circumstance is counterintuitive to accountholders, the industry generally provides a
  3 detailed, express warning for when and how APPSN fees can occur on all types of debit
  4 card transactions. For example, Bank of America’s Deposit Agreement states: “If other
  5 account activity has caused the funds available in your account to drop below zero before
  6 the debit card transaction is paid, you may no longer have sufficient funds to pay the
  7 merchant       .    .     .   and     you    may        incur   an   overdraft     fee.”   See
  8 https://www.bankofamerica.com/deposits/resources/deposit-agreements.go. Likewise,
  9 Capital One explains, “Other intervening transactions that occur while authorized debit
 10 card transactions are pending may create overdrafts on your account” and proceeds to
 11 provide       an        example     for     how        APPSN    transactions     occur.    See
 12 https://www.capitalone.com/bank/rules-governing/disclosures/.
 13         It is in this context that the disclosure relied upon by Wells Fargo must be
 14 understood. Reasonable accountholders cannot anticipate that any APPSN transactions
 15 will incur OD Fees. It is an exception to this rule when Wells Fargo attempts to disclose
 16 such fees for a particular subset of APPSN transactions: those made by accountholders
 17 who (unlike Plaintiff) have opted out of Standard OD Protection and who (unlike
 18 Plaintiff) made a recurring debit card transaction. The fact that Wells Fargo discloses
 19 APPSN OD Fees for certain other consumers for these certain other transactions, but
 20 does not do so for the accountholders and transactions actually at issue in this lawsuit is
 21 dispositive in Plaintiffs’ favor.
 22         B.     Wells Fargo Breaches its Contract When It Charges Two Fees on the
                   Same Item
 23
 24         Wells Fargo does not dispute that it charged Plaintiff multiple fees on the same
 25 attempted payment but instead summarily argues that its contract authorizes the repeat
 26
 27
      consumers (those who remove standard OD protection) about OD Fees on a certain
 28 subset of transactions (recurring debit card transactions) is as decisive evidence as any
      that the disclosure Wells Fargo relies on is irrelevant to Plaintiff’s claims.

                                                      10
                  OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                   Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1823 Page 17 of 30


  1 fees. But Wells Fargo does not and cannot point to a single provision of the contract that
  2 unambiguously authorizes it to charge a fee each time an item is re-processed or re-
  3 presented. Under the plain terms of the contract, Wells Fargo is only authorized to charge
  4 one fee per item, and this Court should deny the Motion.
  5               1.    Wells Fargo Promises to Charge a Single NSF Fee Or OD Fee on
                        an Insufficient Funds Item
  6
  7                     a.     ACH Payment Background
  8        The NACHA is “a transaction processing system that facilitates electronic transfer
  9 of funds between financial institutions, usually on behalf of account holders.” Dillon v.
 10 BMO Harris Bank, N.A., 856 F.3d 328, 332 (4th Cir. 2017). Tens of millions of
 11 Americans use the system to automatically deposit their paychecks or to make either
 12 one-time or recurring electronic payments. See What is ACH?, NACHA,
 13 https://perma.cc/EG97-JZS2 (last visited Jan. 3, 2020). To initiate an ACH payment
 14 from a consumer’s account, a merchant must first obtain the consumer’s account
 15 information and authorization to transfer funds. See 15 U.S.C. § 1693e. The Electronic
 16 Funds Transfers Act (the “EFTA”) requires that the consumer’s authorization be “in
 17 writing.” Id. Once authorization is obtained, the merchant’s financial institution can
 18 submit a request for payment to the ACH network, which is forwarded by the network
 19 to the consumer’s bank or credit union. See History of Nacha and the ACH Network,
 20 NACHA (Apr. 20, 2019), https://perma.cc/YJW5-Q6NY. If all goes smoothly, the
 21 consumer’s bank or credit union will then debit the consumer’s account for the amount
 22 of the payment. See id.
 23        But all does not always go smoothly. Rules set forth by NACHA—a self-
 24 regulatory organization that manages the ACH network—allow a bank to “return” an
 25 ACH payment request for “any reason” (including insufficient funds). NACHA,
 26 Operating Rules & Guidelines § 3.8 (2013). Under NACHA’s terminology, a request for
 27 payment via the ACH network is called an “Entry,” and a bank’s return of an “Entry”
 28 without payment is called a “Return Entry.” See id. §§ 8.33, 8.79. When an entry is


                                                 11
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1824 Page 18 of 30


  1 returned for insufficient funds, NACHA’s rules allow a merchant to make additional
  2 attempts to obtain payment by “re-presenting” (or “reinitiating”) the returned entry. See
  3 id. § 2.12.4.2. To ensure that the receiving bank recognizes that the merchant’s payment
  4 request is a “re-presented” entry rather than a new one, the request must “contain the
  5 identical data as the original” entry and include the label “RETRY PYMT.” See id.
  6 App. 4. The rules prohibit a merchant from altering a previously returned entry to look
  7 like a new entry. Id.
  8        When consumers authorize ACH payments for which they lack funds in their
  9 accounts, banks may advance the money to cover the amount of the overdraft—a service
 10 for which they typically charge an OD Fee—or they can choose to reject the payment
 11 and assess an NSF Fee. See Consumer Financial Protection Bureau (CFPB), A Closer
 12 Look: Overdraft and the Impact of Opting-In (2017), https://perma.cc/V8ME-KKGF. In
 13 addition, the merchant whose payment request was returned may impose its own fee.
 14 NACHA’s rules, however, permit the merchant to charge only one such fee for a single
 15 “returned entry,” even if the merchant re-presents that entry multiple times. See NACHA
 16 Operating Rules & Guideline § 2.14.4.
 17                     b.     Wells Fargo Breaches its Contract
 18        Wells Fargo promises it will assess one, $35 fee per “item.” FAC, Ex. C. The key
 19 question, then, is what is an “item?” In Plaintiffs’ reasonable view, an “item” does not
 20 become a new “item” merely because it is reprocessed, both because it is the same
 21 payment and because the accountholder has only made one instruction to pay it.
 22 Accordingly, Wells Fargo’s promise means it will charge a single fee per item, even if
 23 the item is reprocessed numerous times by Wells Fargo. Wells Fargo takes the opposite
 24 view: that for fee assessment purposes, each time the same payment is reprocessed or
 25 re-presented, it transmogrifies into a new “item.” But the contract does not
 26 unambiguously support Wells Fargo’s view.
 27        First, “item” is a defined term in the agreement. Wells Fargo defines “item” as
 28 an “order, instruction or authorization to withdraw or pay funds or money from an


                                                 12
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1825 Page 19 of 30


  1 account,” each of which can only derive from the accountholder. Only an accountholder
  2 may make an “order” or “instruction” for payment from his or her account; simply put,
  3 a merchant cannot issue an order or instruction. A merchant’s resubmission of an
  4 accountholder’s original “order” or “instruction” is not, in it of itself, a new “order to
  5 pay money,” but a third party’s request to collect a previous such order. In sum, a second
  6 or third attempt by a third party to withdraw money from an account is not an “item” as
  7 that word is defined in Wells Fargo’s contract, and therefore the bank may not charge an
  8 additional fee on it.
  9        Second, this understanding of the term “item” is further bolstered by another
 10 contractual provision, which Wells Fargo wrongfully relies on in its Motion:
 11        You hereby authorize any Originating Depository Financial Institution
           (ODFI) to initiate, pursuant to ACH Operating Rules, ACH debit entries
 12        to your account for presentment or re-presentment of items written or
           authorized by you.
 13
 14 FAC, Ex. B. at 47 (emphasis added). According to the plain terms of this provision, an
 15 “item” does not (contrary to Wells Fargo’s current argument) become a new item when
 16 it is “re-presented.” The provision highlights that Wells Fargo understands full well the
 17 distinction between a newly presented item, and a “re-presented” item and it underscores
 18 that an “item” may be “presented” and “re-presented”—and it is still the same item. If a
 19 re-presented “item” constituted a new “item,” the word “re-presentment” in the above
 20 disclosure would be rendered superfluous. Cf ASARCO, LLC v. Union Pac. R. Co., 765
 21 F.3d 999, 1010 (9th Cir. 2014) (“[E]very word, phrase or term of a contract must be
 22 given effect, and courts should avoid accepting interpretations that render part of the
 23 writing superfluous.”). Why distinguish between the “presentment” and “re-
 24 presentment” of items at all if Wells Fargo intended to treat all such transactions the
 25 same? Thus, it is false that, as Wells Fargo argues, the contract says each time an ACH
 26 transaction is presented or represented for payment, it is considered a separate item. The
 27 quoted provision says the opposite.
 28


                                                 13
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1826 Page 20 of 30


  1         Wells Fargo argues that because the word “item” is used in the plural in the above
  2 passage, the re-presentment of an item constitutes a separate “item” under the agreement.
  3 The argument goes too far. That the word “item” is used in the plural in the above
  4 passage is indicative only of the fact that the Wells Fargo lawyers who drafted the
  5 agreement are aware of basic grammar rules. The provision authorizes numerous ACH
  6 debits—a gym membership, a gas bill, an insurance payment. If the sentence had been
  7 written in the singular, rather than the plural, consumers would only be authorizing an
  8 ODFI to deduct only one item from their account during the entire life of the account—
  9 a result that makes no sense.
 10         If Wells Fargo intends to utilize a peculiar, unconventional interpretation of the
 11 term “item,” it must expressly disclose this interpretation in the contract and in a manner
 12 that reasonable accountholders understand (like its competitors have done). For this
 13 reason, courts across the country that have analyzed similar contracts and identical
 14 multiple fee assessment practices have upheld the plaintiffs’ claims and denied the
 15 financial institutions’ motions to dismiss. See, e.g., Morris, 2019 WL 1274928 (denying
 16 MTD where bank made single fee “per item” promise); Tannehill, 2019 WL 7176777
 17 (same); Tisdale, Ex , (same); Garcia, Ex. 1(same), Teachers, Ex. 3. 5 This Court should
 18 do the same.
 19
 20
 21
 22
 23   5
        But see Lambert v. Navy Federal Credit Union, 2019 WL 3843064 (E.D. Va. Aug. 14,
      2019), which is on appeal. In Lambert, the district court’s conclusion turned on its
 24   understanding of the term “debit item.” Because the contract listed “Automated Clearing
      House (ACH) debits” as one such “item,” the court incorrectly thought it “clear . . . that
 25   ACH debit requests, such as the two submitted by [plaintiff’s] insurer, qualify as ‘debit
      items.’” Id. But the court did not explain how it read the contract’s reference to a
 26   customer’s ACH “debits” as unambiguously including a third party’s “debit request.”
      Further, the court incorrectly analogized to a re-processed debit item as equivalent to a
 27   second check, written after the first check bounced. Id. at *4. That analogy crumbles,
      however, given that a re-processed item is equivalent to submitting the same bounced
 28   check for payment over and over. Id. Ultimately, that case is an outlier and its analysis
      is unpersuasive here.

                                                  14
                 OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                  Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1827 Page 21 of 30


  1               2.    Plaintiff’s Interpretation of the Contract is More Reasonable
                        Than Defendant’s.
  2
  3         In the context of the contractual provisions discussed above, Wells Fargo’s
  4 definition of the term “item” must be understood as a customer’s “promise” or “order to
  5 pay funds” from the customer’s account. Because Plaintiff authorized only a single
  6 payment, the contract allows Wells Fargo to charge her, at most, a single fee on that
  7 payment. An “item” is still the same “item” even if reprocessed multiple times. This
  8 conclusion accords with both the banking industry’s use of the term “item” and its
  9 industry usage, as evidence by the NACHA Rules, discussed below.
 10                     a.     Banks and Credit Unions Use the Term “Item” in the
                               Plain, Commonsense Way Plaintiff Urge.
 11
 12         Wells Fargo’s multiple fee practice is not universal. For example, Chase—the
 13 largest consumer bank in the country—charges one fee per item, no matter how many
 14 times that item is reprocessed. Financial institutions that do engage in the same abusive
 15 multiple fee practice as Wells Fargo’s, however, at least expressly disclose the practice
 16 and require accountholders to agree to it. For example, First Citizens Bank expressly
 17 discloses, “[b]ecause we may charge a service fee for an NSF item each time it is
 18 presented, we may charge you more than one service fee for any given item.” As another
 19 example, First Hawaiian Bank, expressly states: “YOU AGREE THAT MULTIPLE
 20 ATTEMPTS MAY BE MADE TO SUBMIT A RETURNED ITEM FOR PAYMENT
 21 AND THAT MULTIPLE FEES MAY BE CHARGED TO YOU AS A RESULT
 22 OF A RETURNED ITEM AND RESUBMISSION.” The list goes on.6
 23         In short, there is broad evidence throughout the industry that shows the multiple
 24 fee practice used by Wells Fargo is disclosed expressly, and industry usage helps
 25 contextualize Wells Fargo’s contractual definition of the term “item.” Indeed, the sample
 26 disclosures reproduced above and in the FAC would be nonsensical if the term “item”
 27
 28   6
       See FAC ¶¶ 101-103. A compendium of other industry disclosures is also attached as
      Exhibit 7.

                                                 15
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1828 Page 22 of 30


  1 had the meaning that Wells Fargo’s now imputes to it: that an “item” becomes a new
  2 “item” each time it is reprocessed. If each presentation were itself a separate “item,” the
  3 disclosures in these contracts would make no sense.
  4                      b.     Payment Association Rules Support                    Plaintiff’s
                                Interpretation of the Account Documents.
  5
  6         Plaintiff’s interpretation of the term “item” is also consistent with the Rules set
  7 forth by NACHA, which are designed to govern ACH transactions and which are
  8 incorporated by reference in the contract. See FAC, Ex. A at 14.
  9         Under the NACHA rules’ terminology, a merchant’s request for payment via the
 10 ACH network, pursuant to an instruction for payment by the consumer, is called an
 11 “Entry,” which “shall be deemed an ‘item’ within the meaning of” the UCC. Id. at § 8.33
 12 (emphasis added). The California UCC definition, codified by statute, is: “‘Item’ means
 13 an instrument or a promise or order to pay money handled by a bank for collection or
 14 payment.” Cal.U.Com.Code, § 4104, subd. (a) (9). This too supports the conclusion that
 15 only an accountholder can create an item—even if merchants can attempt to collect on
 16 that same item numerous times. Again, only an accountholder can give an “instruction”
 17 for payment.
 18         Importantly, NACHA’s rules prohibit a merchant from altering a re-presented
 19 entry in an attempt to make it look like a consumer has authorized a new payment
 20 request. See ACH Operations Bulletin #1-2014: Questionable ACH Debit Origination:
 21 Roles     and    Responsibilities     of   ODFIs      and    RDFIs,      NACHA       (2014),
 22 https://perma.cc/A4PF-PWMR. The rules thus make clear that a “re-presented” entry is
 23 a request for payment of the original entry, not a separate entry (or “item”) that may
 24 trigger an additional NSF Fee.        It was precisely these NACHA rules, and their
 25 complexity, that led the court in Tannehill, 2019 WL 7176777, at *1, to deny a motion
 26 to dismiss in an identical case (“the rather complicated ACH rules,” meant “the Court
 27 [was] unable . . . to hold unequivocally at the threshold that [Plaintiff’s] breach claim
 28 fails as a matter of law.”).


                                                  16
                 OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                  Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1829 Page 23 of 30


  1        In sum, the contractual disclosures, common sense, and industry usage
  2 demonstrate that an “item” cannot become a new “item” when Wells Fargo returns and
  3 reprocesses it one or more times. At best, the term “item” is ambiguous. Because the
  4 meaning of an ambiguous contract term is a question of fact, the Motion to Dismiss must
  5 be denied.
  6               3.     Wells Fargo Breached the Covenant of Good Faith and Fair
                         Dealing When it Assessed Multiple Fees on the Same Item
  7
  8        The implied covenant of good faith and fair dealing is present in all contracts.
  9 Marsu, B.V. v. Walt Disney Co., 185 F.3d 932, 937 (9th Cir. 1999). Under California
 10 law, “[b]ad faith sufficient to constitute a breach of the covenant of good faith and fair
 11 dealing includes conduct described as ‘inaction,’ ‘subterfuge,’ ‘lack of diligence,’
 12 ‘evasion of the spirit of the bargain,’ and ‘abuse of power.’” Best Buy Stores, L.P. v.
 13 Manteca Lifestyle Center, LLC, 859 F. Supp. 2d 1138, 1152 (E.D. Cal. 2012) (citation
 14 omitted).
 15        The FAC outlines clear abuses of contractual discretion. Wells Fargo’s contract
 16 is silent as to its policy to treat each reprocessing of a payment as a “new” item for
 17 purposes of assessing another fee. Wells Fargo exploits this silence to its
 18 accountholders’ detriment, in breach of its duty of good faith and fair dealing. It was bad
 19 faith and totally outside Plaintiff’s reasonable expectations for Wells Fargo to define the
 20 term “item” as it did and assess $70 or more in bank fees for a single payment.
 21         Wells Fargo engages in a bad faith pattern of rejecting, then approving, the same
 22 item, assessing a fee each time in order to maximize fee revenue. With respect to Plaintiff
 23 Lotsoff, Wells Fargo initially denied the payment, charging an OD Fee, then approve,
 24 the same item, charging an NSF Fee. Wells Fargo had no basis to charge these
 25 duplicative fees except greed; indeed, it could simply have paid the item into overdraft
 26 on the first payment attempt (as it later did) and saved Plaintiff $35 in fees. The deny,
 27 then approve scheme is another instance of bad faith.
 28


                                                  17
                 OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                  Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1830 Page 24 of 30


  1        C.     Wells Fargo Breaches Its Contract When It Charges Numerous
                  Balance Inquiries on a Single Balance Inquiry
  2
  3               1.    Express Breach
  4        With respect to Plaintiffs’ OON Fee claims, Wells Fargo misunderstands
  5 Plaintiffs’ allegations. Plaintiffs concede that Wells Fargo may charge a $2 fee for those
  6 customers who actually perform a balance inquiry at an out-of-network ATM. What
  7 Wells Fargo may not do is charge two or three balance inquiry fees for only one balance
  8 inquiry, when it knows full well that these additional “balance inquiries” were never
  9 requested by the accountholder. Put simply, it is a straightforward breach of contract for
 10 Wells Fargo to charge balance inquiry fees for phantom balance inquiries that consumers
 11 never performed—and Wells Fargo knows full well no consumer in her right might
 12 would undertake more than one balance inquiry during the same ATM use.
 13        Take what happened to Plaintiff Hartman. Plaintiff Hartman used an FCTI ATM
 14 to make a $20 cash withdrawal and undertake a single balance inquiry. FAC ¶ 244.
 15 Following her transaction, Plaintiff Hartman was assessed, in addition to the cash
 16 withdrawal surcharge paid to FCTI ($2.95), an additional $2.50 fee from Wells Fargo
 17 for making an out-of-network cash withdrawal, and two separate $2.00 fees from Wells
 18 Fargo for making out-of-network balance inquiries, despite making and consenting to
 19 one, single balance inquiry. Id.
 20        There is no conceivable justification for the second balance inquiry fee, which
 21 was never requested by Plaintiff Hartman or other consumers. It is a breach of contract
 22 for Wells Fargo to assess two balance inquiry fees when only one balance inquiry was
 23 ever performed.
 24        In its Motion, Wells Fargo attempts to shift the blame to FCTI for its role in the
 25 double-billing scheme. Such blame-shifting is inappropriate for a breach of contract
 26 claim, especially prior to discovery. Notably, Wells Fargo does not cite to any authority
 27 for its position that the liability of a third party may excuse a contractual breach. To be
 28 clear, Plaintiff does not concede that Wells Fargo is without fault in this situation. In


                                                 18
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1831 Page 25 of 30


  1 Plaintiff’s view, Wells Fargo knew or should have known full well that Plaintiff only
  2 undertook a single balance inquiry and knew the scheme FCTI was employing—a
  3 scheme from which both FCTI and Wells Fargo profited enormously. Discovery will
  4 unearth more evidence of this.
  5        Regardless, it was Wells Fargo who breached its contract with Plaintiff Hartman
  6 when it charged her balance inquiry fees for balance inquiries that she did not perform.
  7 For a breach of contract claim, intent is not required. Ronpak, Inc. v. Elecs. for
  8 Imaging, Inc., No. 14-CV-04058-JST, 2015 WL 179560, at *4 (N.D. Cal. Jan. 14, 2015)
  9 (Noting a breach of contract claim “does not require intent to defraud.”) Thus, even if
 10 Wells Fargo’s factual argument were true, the Motion to Dismiss Plaintiff’s OON Fee
 11 claims must be denied.
 12        In Figueroa, 2019 WL 4962971 (S.D. Cal. Oct. 7, 2019), Judge Miller recently
 13 denied Capital One’s motion for partial summary judgment in a case challenging Capital
 14 One’s assessment of balance inquiry fees. While that case dealt with Capital One’s
 15 ambiguous disclosures with respect to the Bank’s assessment of balance inquiry fees on
 16 balance inquiries undertaken in conjunction with a cash withdrawal, Judge Miller
 17 helpfully highlighted that the central purpose of a bank’s contractual disclosures “is to
 18 provide account holders with adequate notice of fees.” Id. at *10. When those
 19 disclosures lack clarity, and when a bank assesses balance inquiry fees in an unexpected
 20 manner, a plaintiff’s claim for breach of contract ought not to be dismissed. See id. The
 21 same holds true here.
 22               2.    Wells Fargo Breached the Covenant of Good Faith and Fair
                        Dealing In Assessing Two Balance Inquiry Fees
 23
 24        Wells Fargo’s contract never authorizes balance inquiry fees when supposed
 25 “balance inquiries” were never even requested by accountholders. Wells Fargo abused
 26 discretion when it assessed two balance inquiry fees on only one balance inquiry. This
 27 is per se unreasonable and indeed impossible. As Wells Fargo knew or should have
 28 known, Plaintiff never requested two balance inquiries during a single ATM use, and


                                                 19
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1832 Page 26 of 30


  1 she should never have been charged two such fees. Because Wells Fargo unreasonably
  2 used its discretion to assess two balance inquiry fees on only one balance inquiry,
  3 Plaintiffs have adequately stated a claim for breach of the implied covenant.
  4 II.    The Motion to Dismiss The Causes of Action Under § 17200 Should Be
           Denied
  5
  6        The UCL is to be “liberally construed and applied” to promote its underlying
  7 purpose of consumer protection. Herron v. Best Buy Co., Inc., 924 F.Supp.2d 1161, 1172
  8 (E.D. Cal. 2013) (citation omitted). Here, Plaintiffs adequately state a claim under the
  9 “fraudulent” and “unfair” prongs of the UCL for each of the three theories of liability
 10 advanced in the FAC.
 11        A.     Lotsoff And The Multiple Fee Class State A Claim Under The UCL
 12        Lotsoff states a viable claim under the “fraudulent” and “unfair” prongs of the
 13 UCL because, as discussed above, Wells Fargo misrepresents that it will not charge more
 14 than one fee on the same item. FAC ¶¶ 84-89, 96-98, 302-303. Here, Lotsoff had a
 15 reasonable expectation that Wells Fargo would not charge more than one fee on the same
 16 item. Yet Wells Fargo did so anyway in violation of the account documents and with no
 17 other justification than to increase its fee revenue. Wells Fargo therefore deceived
 18 Lotsoff and other accountholders and violated the UCL.
 19        Wells Fargo’s lip service to the “legislative goal” of “discouraging banking
 20 customers from dishonoring their payment obligations to merchants” (Mot. at 18) is
 21 preposterous because its assessment of numerous fees of up to $105 total on the same
 22 item does precisely the opposite—it places consumers, many of whom are already
 23 struggling to make ends meet, at greater risk of failing to meet their obligations. See
 24 ¶ 74.7 Moreover, consumers cannot reasonably expect to be charged multiple times and
 25
 26
 27  These fees fall disproportionately on racial and ethnic minorities, the elderly, and the
      7
    young—indeed    the most vulnerable segments of society. See http://www.pewtrusts.org/
 28 ~/media/assets/2014/06/26/safe_checking_overdraft_survey_ report.pdf.


                                                 20
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1833 Page 27 of 30


  1 thus cannot be expected to take preventive measures against dishonoring payments. 8 The
  2 harm to the putative class very clearly outweighs the singular goal of Wells Fargo’s
  3 conduct: corporate profit.
  4         B.     Hartman And The OON Class State A Claim Under The UCL
  5         Hartman and OON Class also state a claim under the “unfair” and “fraudulent”
  6 prongs of the UCL. Wells Fargo’s material misrepresentations and omissions with
  7 regard to its practice of charging multiple OON fees in connection with purported
  8 balance inquiries at out-of-network ATMs constitutes both unfair and fraudulent
  9 business practices under the UCL. Plaintiff pleads with particularity how Wells Fargo
 10 misled consumers into believing they would only be charged balance inquiry fees on
 11 balance inquires they chose to undertake. See FAC ¶¶ 198-244.
 12         Contrary to Wells Fargo’s argument, numerous paragraphs in the FAC adequately
 13 allege causation. Indeed, as alleged throughout the FAC, Hartman and OON Class
 14 Members never would have knowingly paid for two balance inquiries. See, e.g., FAC
 15 ¶¶ 177, 311.
 16         Wells Fargo’s attempt to place all blame on Defendant FCTI defies the well-pled
 17 allegations of the FAC and, at minimum, presents a legitimate question of fact that
 18 cannot be resolved on the pleadings. See Williams v. Gerber Prods. Co., 552 F.3d 934,
 19 938–39 (9th Cir. 2008) (Whether a business practice is deceptive is usually a question
 20 of fact not appropriate for decision on a motion to dismiss). Wells Fargo argues that
 21 Plaintiff has not demonstrated that “Wells Fargo’s conduct caused the harm at issue.”
 22 Mot. at 18 (emphasis in original). But it is commonsense that a causal nexus exists
 23
 24   8
        Wells Fargo’s reliance on Cal. Penal Code § 476 and Civ. Code § 1719 is of no
      moment. Penal Code § 476 involves check forgery, which is completely unrelated to
 25   this case. Civ. Code § 1719 involves the situation in which a person attempts to pass a
      check on insufficient funds, thereby deceiving the receiver into providing goods or
 26   services (or removing debt) before the check is ultimately rejected. Here, there is no
      possibility that Well Fargo was fooled by an ACH on insufficient funds because, unlike
 27   a physical check, Wells Fargo knows immediately when the ACH is authorized whether
      there are sufficient funds in the account. This is precisely how Wells Fargo knows to
 28   reject the ACH transaction in the first place. Thus, Wells Fargo is never fooled or harmed
      because it is never tricked into disbursing funds.

                                                  21
                 OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                  Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1834 Page 28 of 30


  1 between Wells Fargo’s expressed promise to charge balance inquiry fees on balance
  2 inquiries and its actual conduct of assessing multiple balance inquiry fees on balance
  3 inquiries that never occurred. The specifics of whatever communication occurs between
  4 the ATM operator and Wells Fargo is irrelevant as Wells Fargo does not deny that it is
  5 the one that chooses to assess OON Fees and it is the one that benefits from them.
  6        With respect to the “balancing test,” Hartman has alleged that the challenged
  7 OON Fee practice is immoral, unethical, oppressive, unscrupulous, unconscionable,
  8 and/or substantially injurious to consumers. FAC ¶ 316. Moreover, the harm to putative
  9 class members is outweighed by the utility (if any) of Defendant’s collection of multiple
 10 fees for single ATM transactions. FAC ¶¶ 314-315.
 11        C.     Hartman And The APPSN Class State A Claim Under The UCL
 12        Finally, Hartman’s and the APPSN Class’s UCL claims based on the “unfair” and
 13 “fraudulent” prongs meet the heightened pleading standard of Rule 9(b) by identifying
 14 Wells Fargo’s wrongful conduct and its harm to Hartman and class members. FAC
 15 ¶¶ 329-335. The FAC identifies numerous misrepresentations and omissions found in
 16 the account documents pertaining to APPSN transactions, and specifically describes
 17 Wells Fargo’s practice of falsely indicating in account documents that OD Fees will not
 18 be charged when sufficient funds exist to cover transactions. See FAC ¶¶ 34-55. For
 19 example, Hartman highlights the portions of Defendant’s account documents that
 20 mislead consumers into believing “that Wells Fargo will only charge overdraft fees on
 21 transactions that have insufficient funds to “cover” that transaction” (FAC ¶ 27), only in
 22 turn to fraudulently charge overdrafts on APPSN transactions. See also FAC ¶ 36. As
 23 such, Hartman’s claim under the “fraudulent” prong is properly stated. See Hawthorne v.
 24 Umpqua Bank, No. C-11-6700 YGR, 2012 WL 1458194, at *2 (N.D. Cal. Apr. 26,
 25 2012) (fraudulent prong claim upheld where plaintiff alleged bank used misleading
 26 account agreements).
 27        Hartman further alleges that she (and reasonable consumers like her) were
 28 deceived by Wells Fargo and harmed by the wrongful assessment of OD Fees to APPSN


                                                 22
                OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                 Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1835 Page 29 of 30


  1 transactions. FAC ¶¶ 26, 34-55, 330, 334, 335. In doing so, she identifies specific
  2 misrepresentations and omissions, the materiality of which “is generally a question of
  3 fact unless the ‘fact misrepresented is so obviously unimportant that the jury could not
  4 reasonably find that a reasonable man would have been influenced by it.’” In re
  5 Tobacco II Cases, 46 Cal. 4th 298, 327 (2009) (citation omitted); Lloyd, 2018 WL
  6 1757609, at *16 (materiality of misrepresentation and thus whether “business practice
  7 is deceptive is usually a question of fact not appropriate for decision on a motion to
  8 dismiss.”).
  9        Further, Wells Fargo’s practice of charging OD Fees on APPSN transactions
 10 contravenes the public policy expressed by the CFPB. See FAC ¶ 24. This is sufficient
 11 to state a claim under the UCL’s “unfair prong.”
 12 III.   Hartman And The FCTI ATM Class State A Claim For Conversion
 13        Under California law, a conversion claim requires: (1) the plaintiff’s ownership
 14 or right to possession of the property; (2) the defendant’s conversion by a wrongful act
 15 or disposition of property rights; and (3) damages. . .” Welco Electronics, Inc. v. Mora,
 16 223 Cal. App. 4th 202, 208 (2014) (internal citations and quotation marks omitted).
 17 Wells Fargo argues a bank may not be sued for conversion of funds because the bank
 18 assumes title of deposited funds. But conversion can be based on a right to possession,
 19 in addition to ownership. See Wells Fargo Bank, N.A. v. Jackson Jenkins Renstrom LLP,
 20 2015 WL 1138419, *11 (Ct. App. Cal. Mar. 12, 2015) (holding that a right of possession,
 21 separate and distinct from a right of ownership, may form the basis of a conversion
 22 claim). In the sizeable MDL, In re Checking Account Overdraft Litig., the Southern
 23 District of Florida addressed this exact issue in the context of overdraft fees:
 24        Here, Plaintiffs unquestionably had the right to possess the funds in their
           bank accounts upon demand to the bank, and they have alleged the
 25        Defendants wrongfully took funds from their accounts so that Plaintiffs
           were unable to possess and use those funds. This interference with
 26        Plaintiffs’ property interest in the funds in their accounts constitute a cause
           of action for conversion. Moreover, as the above cases demonstrate, a
 27        conversion action is available for a bank's wrongful debiting of funds from
           a customer's account.
 28


                                                   23
                  OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                   Case No.: 3:18-cv-2033-AJB-MDD
Case 3:18-cv-02033-TWR-MDD Document 64 Filed 02/20/20 PageID.1836 Page 30 of 30


  1 694 F. Supp. 2d 1302, 1323 (S.D. Fla. 2010).
  2         Citing In re Checking Account Overdraft Litig. with approval, Judge Bashant
  3 recently upheld a claim for conversion against Navy Federal Credit Union, noting that
  4 “[t]he majority of federal courts that have addressed this question . . . find that plaintiffs
  5 may bring a conversion claim [against a bank] for fees that are alleged to have been
  6 wrongfully assessed.” Lloyd, 2018 WL 1757609, at *12; see also In re TD Bank, N.A.,
  7 150 F. Supp. 3d 593, 630 (D.S.C. 2015) (denying dismissal of conversion claim in light
  8 of court’s denial of breach of contract claim dismissal); White v. Wachovia Bank, N.A.,
  9 563 F.Supp.2d 1358, 1371 (N.D. Ga. 2008) (same).
 10 Date: February 20, 2020                   Respectfully submitted,
 11                                           /s/ Todd D. Carpenter
                                              Todd D. Carpenter (CA 234464)
 12                                           tcarpenter@carlsonlynch.com
                                              CARLSON LYNCH, LLP
 13                                           1350 Columbia St. Ste. 603
                                              San Diego, California 92101
 14                                           Tel: (619) 762-1900
 15                                           Jeffrey D. Kaliel (CA 238293)
                                              jkaliel@kalielpllc.com
 16                                           Sophia Gold (CA 307971)
                                              sgold@kalielpllc.com
 17                                           KALIEL PLLC
                                              1875 Connecticut Ave., NW, 10th Floor
 18                                           Washington, D.C. 20009
                                              Tel: (202) 350-4783
 19
                                              Attorneys for Plaintiffs and the Class
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                   24
                 OPPOSITION TO DEFENDANT WELL FARGO BANK, N.A.’S MOTION TO DISMISS
                                                                  Case No.: 3:18-cv-2033-AJB-MDD
